Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form F-3 of our report dated March 17, 2014 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in AerCap Holdings N.V.’s Annual Report on Form 20-F for the year ended December 31, 2013. /s/ P.C. Dams RA PricewaterhouseCoopers Accountants N.V. Amsterdam, The Netherlands September 2, 2014
